KITCHENS, Justice,
Concurring:
¶ 19. I write separately to avoid any confusion made possible by my votes in this case. I agree with the majority’s conclusion that the trial judge’s decision to exclude certain medical bills, namely Exhibits 3-10, was an abuse of discretion, and that identification of that reversible error disposes of this case.
¶ 20. To the extent that Justice Graves disagrees, I respectfully part company with him. However, I agree with the bulk of his opinion, in that he finds that the defense was obligated to pursue a motion to compel under Rule 37 of the Mississippi Rules of Civil Procedure rather than asking the trial judge to strike the plaintiffs expert witnesses for failure to comply with Rule 26. If the error identified by the majority did not dispose of this case, then *1074I would agree with Justice Graves that the trial court’s decision to strike expert witnesses without first considering a motion to compel would require reversal.
¶ 21. However, because the error addressed by the majority, standing alone, warrants reversal, I join Justice Graves’s opinion only in part.
CARLSON, P.J., CHANDLER AND PIERCE, JJ., JOIN THIS OPINION.